March 30, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549-0508 Re:Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC Investment Company Act of 1940 File Number: 811-22317 Ladies and Gentlemen: On behalf of Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC (the "Fund"), we are transmitting for filing with the Securities and Exchange Commission, the Fund's Issuer Tender Offer Statement on Schedule TO. Please call me at (212) 756-2763 if you have any questions regarding this filing. Thank you for your assistance regarding this matter. Very truly yours, /s/ John G. Jerow John G. Jerow cc:Marina Belaya
